Order entered December 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01527-CV

                     DMC VALLEY RANCH, LLC, ET AL. Appellants

                                               V.

                                     HPSC, INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-07-14983

                                           ORDER
        The Court REINSTATES the appeal.

       This appeal has been pending since August 4, 2011. The parties’ briefs have been

filed and the case was set for submission when the Court was notified of the filing of

bankruptcy by appellant Marc A. Wilson. The appeal was abated on February 14, 2013 due

to the bankruptcy filing. In response to our inquiry regarding the status of the bankruptcy,

we received a letter from appellants’ counsel stating that he did not represent Wilson in the

bankruptcy proceeding, but it was his understanding Wilson had been discharged in the

proceeding.

       Accordingly, we ORDER the parties to file, within FIFTEEN DAYS of the date of

this order, letter briefs addressing the impact of appellant Marc Wilson’s discharge in
bankruptcy. The letter briefs shall include documentation supporting the discharge.

        The appeal is reset at issue and will be set for submission in due course.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE